COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 CHRISTOPHER IAN O’BRIEN,                      §
                                                              No. 08-14-00221-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                              County Court at Law
 THE STATE OF TEXAS,                           §
                                                             of Terrell County, Texas
                  Appellee.                    §
                                                                   (TC# 1877)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating